3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-16 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2008/0213874) in view of Misra et al. (US 20070062270) further in view of Rietsch, JR. et al. (US 2015/0002301).
Regarding claims 1 and 10, Mitchell discloses a system for detecting and indicating variations in volume of chemicals in a container (abstract, measuring weight of a liquid in a disposable bag bioreactor), the system comprising:
a retention basin configured to retain the container (abstract, [0006],  bioreactor systems a supported container (e.g., a flexible bag in a reusable housing) for containing a liquid), the retention basin comprising: 
a pressure cell (sensor) configured to measure a weight of the container, the container being placed on the pressure cell ([0023], To measure the weight and/or volume of the liquid in the flexible container, first and second pressure indicating transmitters 26 and 30, by being fluidically connected to the container and/or tank, such as by tubing); 
 a basin input interface configured to allow specification of properties of the chemicals in the container ([0007], [0020], control system configured to determine and calculate from the input a volume or a weight of a liquid in the flexible container); 
a basin controller configured to calculate the volume of the chemicals in the container based on the measured weight of the container and the specified properties of the chemicals in the container ([0007],[0020],  control system configured to determine/calculate from the input a volume or a weight of a liquid in the flexible container); and the pick-up tubes comprise one or more level sensors positioned therein, the level sensors being configured to detect an amount of the chemicals remaining in the containers and communicate the detected amount to the basin controller ([0032], [0034] The use of pressure indicating transmitters the sensors attached to the tube allows for real-time monitoring of weight and volume as a function of time of contents within the flexible container while the system is in operation).
Mitchell fails to disclose the basin controller comprising a basin display configured to display the calculated volume of the chemicals in the container a basin communication interface configured to wirelessly communicate the measured weight of the container and receive a calculation of the volume of the chemicals in the container; a basin display configured to display the calculated volume of the chemicals in the container; a central processing unit  configured to calculate the volume of the chemicals in the container based on the measured weight of the container and properties of the chemicals in the container; a controller communication interface configured to wirelessly communicate with the basin communication interface to receive, from the basin communication interface, the measured weight of the container and send, to the basin communication interface, the calculated volume of the chemicals in the container for display by the basin display ; and wherein the controller input interface is further configured to allow management of the controller display. 
Misra discloses the basin controller (element 104) comprising a basin display (element 220) configured to display the calculated volume of the chemicals in the container (Fig. 3, [0011], load cell continuously displays the weight of the chemicals remaining in the chemical storage device); a basin communication interface configured to wirelessly communicate the measured weight of the container and receive a calculation of the volume of the chemicals in the container ([0022],[0040], weight data is continuously transmitted to the external monitoring device and communicates with the load cell 104 wirelessly) ; and 
a basin display configured to display the calculated volume of the chemicals in the container ([0022], The true weight of the chemicals 106 in the canister 102 is thus continuously displayed to the user); and 
a central processing unit (element 210) configured to calculate the volume of the chemicals in the container based on the measured weight of the container and properties of the chemicals in the container ([0011], control logic causes the load cell to tare the empty weight of the canister in response to a user input. The control logic also causes the load cell to display the weight of at least one chemical added to the canister on said display. Moreover, the control logic causes the load cell to calibrate itself after a dispensing device is attached to the canister such that only the weight of the chemical is shown on the display and to continuously display the weight of the chemical remaining in the canister); a controller communication interface configured to wirelessly communicate with the basin communication interface to receive, from the basin communication interface, the measured weight of the container and send, to the basin communication interface, the calculated volume of the chemicals in the container for display by the basin display ([0011], [0022], calibrating the load cell to compensate for the weight of the dispensing device such that only the fill weight of the chemical is displayed. The method further comprises continuously measuring the weight of the chemical remaining in the chemical storage device; and wherein the controller input interface is further configured to allow management of the controller display ([0022], The true weight of the chemicals 106 in the canister 102 is thus continuously displayed to the user. The logic for monitoring the content weight is integrated into the chemical storage device 100).
Mitchell and Misra are analogous art. They relate to measuring of liquid /chemical in the container.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the measuring of liquid in a disposable bag of Mitchell, to use the device and method of a chemical storage canister integrated with a controller as taught by Misra, in order to provide easy and continuously monitoring the usage of the chemical.

Regarding claim 3, Misra discloses a mounting bracket mounted to a wall, the mounting bracket comprising a hook that is configured to secure the retention basin to the mounting bracket ([0028], mechanically coupled. Load cell 104 may be coupled to canister 102 by any means such as welding, bolting, screws, etc. Alternatively, load cell 104 may be removable attached to canister 102).
Regarding claim 4, Mitchell discloses the basin input interface is further configured to allow specification of a desired operation of the basin display, and wherein the basin controller is configured to control the basin display according to the desired operation specified through the basin input interface ([0045], [0065], The container 18 may also include various sensors and/or probes 108 for controlling and/or monitoring one or more process parameters inside the disposable container).
Regarding claim 5, Misra discloses a system controller configured to remotely monitor the calculated volume of the chemicals in the container, the system controller comprising: a controller communication interface configured to wirelessly communicate with a basin communication interface of the retention basin to acquire the calculated volume of the chemicals in the container; and a controller display configured to display the calculated volume of the chemicals in the container acquired by the controller communication interface (0040], As canister 102 is depleted of its contents, load cell 104 continuously measures and displays the current weight of the remaining contents in block 311. Furthermore, an external monitoring device (not shown) may be connected to load cell 104 via a port such that weight data is continuously transmitted to the external monitoring device and recorded. In an embodiment, the external monitoring device plots the chemical usage over time. Alternatively, the external monitoring device communicate with the load cell 104 wirelessly). 
Regarding claim 6, Mitchell discloses the system controller (element 115) further comprises a controller input interface and a central processing unit , the controller input interface being configured to allow specification of a desired operation of the controller display, the central processing unit being configured to control the controller display according to the desired operation specified through the controller input interface ([0046]-[0047], [0065], the sensing operations is input into 115, computer, for calculation and control of various parameters (e.g., weight/volume measurement) and for display and user interface).  
Regarding claims 7 and 14, Mitchell discloses the container is one of a plurality of containers retained by the retention basin, wherein the pressure cell of the retention basin is one of a plurality of pressure cells  (sensors 26 and 30) of the retention basin, the pressure cells of the retention basin being configured to respectively measure weights of the containers placed thereon, and wherein the basin controller is further configured to calculate a volume of chemicals for each of the containers based on the measured weight thereof ([0003], [0006]-[0007], a flexible container for housing a liquid in the container, at least one pressure or force indicating sensor operatively associated with the flexible container, the pressure or force indicating sensor configured to measure a parameter indicative of a pressure in the flexible container. A control system configured to receive input from the at least one pressure and determine from the input a volume or a weight of a liquid in the flexible container). 
Regarding claims 8 and 15, Mitchell discloses the basin input interface is further configured to allow specification of properties of chemicals in each of the containers, wherein the basin display is further configured to display the calculated volumes of the chemicals in each of the containers, and 13wherein the basin input interface is further configured to allow selection of the calculated volume of the chemicals in one of the containers to be displayed by the basin display ([0037], load cell 104 measures the weight of the added chemical and displays the weight of the chemical contained in canister 102 on display 220).
Regarding claims 9 and 16, Misra discloses the basin input interface is one of a plurality of basin input interfaces, each of the basin input interfaces corresponding with one of the pressure cells (Fig. 2, element 104, [0032], Load cell 104 generally comprises a user input device 230 such as a keypad) , and wherein the basin controller having the basin display is one of a plurality of basin controllers, each of the basin controllers having basin displays and corresponding with one of the pressure cells ([0033], The wireless receiver and transmitter are capable of receiving and transmitting data wirelessly to an external monitoring device, and the wireless receiver may control the load cell 104 via a remote user input device such as a remote control) .  
Regarding claim 11, Misra discloses a basin input interface configured to allow the specification of the properties of the chemicals in the container to the system controller via the basin and controller communication interfaces [0039], a user input, i.e. depression of a button, load sensor 250 is re-calibrated to compensate for the added weight of the fittings in block 309).  
Regarding claim 13, Misra discloses the central processing unit (element 210) is further configured to establish a wireless connection between the controller communication interface and the basin communication interface to enable the controller communication interface to wirelessly communicate with the basin communication interface ([0040], Fig. 3-Fig. 4, the external monitoring device communicates with the load cell 104 wirelessly).  

3.	Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2008/0213874) in view of Misra et al. (US 2007/0062270) further in view of Tincher (US 2015/0233753).
The combination of Mitchell and Misra discloses the limitations of claims 1 and 11, as state above, but regarding claims 2 and 12, Misra discloses, 
a washing device configured to apply the chemicals in the container to contents disposed in the washing device ([0032], chemical dispensing system 10 shown in a typical deployment with a washing machine) the washing device comprising:
 a washing device communication interface configured to wirelessly communicate with the retention basin ([0033), load cell 104 comprises a wireless receiver and transmitter); and
 pick-up tubes (element 122, 120, valve or tube) configured to transfer the chemicals in the container to the washing device ([0023], [0038], inlet and outlet valves 120, 122 in block 307. The dispensing device is typically any device or tool used in the semiconductor industry that withdraws and dispenses chemicals for use in semiconductor fabrication), wherein the retention basin further comprises a basin communication interface configured to wirelessly communicate with the washing device via the washing device communication interface regarding the calculated volume of the chemicals in the container, withdrawal of the chemicals in the container through the pick-up tubes, and application of the withdrawn chemicals to the contents disposed in the washing device ([0040], Fig. 4, As canister 102 is depleted of its contents, load cell 104 continuously measures and displays the current weight of the remaining contents in block 311. Furthermore, an external monitoring device (not shown) may be connected to load cell 104 via a port such that weight data is continuously transmitted to the external monitoring device and recorded. In an embodiment, the external monitoring device plots the chemical usage over time. Alternatively, the external monitoring device communicate with the load cell 104 wirelessly).
However, Mitchell and Misra does not specifically discloses the washing device; however, Tincher discloses in Par. [0011], monitoring the level of the product in chemical dispenser of the washing machine. 
Tincher, Mitchell and Misra are analogous art. They relate to measuring of liquid /chemical in the container.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the measuring of liquid in a disposable bag of Mitchell, to use the device and method of a chemical storage canister integrated with a controller as taught by Misra and monitoring the chemical dispenser taught by Tincher in order to provide accurately and reliably detect the presence of chemical products over time for use with chemical dispensing systems.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,068,001. Although the claims at issue are not identical, they are not patentably distinct from each other because both the US Patent 11,068,001 and Instant Application have very similar limitation as shown below:
Instant US Application: 17/347,77
Parent US Patent: 11,068,001
Claim 1. A system for detecting and indicating variations in volume of chemicals in a container, the system comprising:
 a retention basin configured to retain the container, the retention basin comprising:
 a pressure cell configured to measure a weight of the container, the container being placed on the pressure cell; 
a basin input interface configured to allow specification of properties of the chemicals in the container; and 
a basin controller configured to calculate the volume of the chemicals in the container based on the measured weight of the container and the specified properties of the chemicals in the container, the basin controller comprising a basin display configured to display the calculated volume of the chemicals in the container; and 






pick-up tubes configured to transfer the chemicals from the container, the pick-up tubes comprising one or more level sensors positioned therein, the level sensors being configured to detect an amount of the chemical remaining in the container and communicate the detected amount to the basin controller.
Claim 1. A system for detecting and indicating variations in volume of chemicals in a container, the system comprising:
 a retention basin configured to retain the container, the retention basin comprising:
 a pressure cell configured to measure a weight of the container, the container being placed on the pressure cell; 
a basin input interface configured to allow specification of properties of the chemicals in the container; and 
a basin controller configured to calculate the volume of the chemicals in the container based on the measured weight of the container and the specified properties of the chemicals in the container, the basin controller comprising a basin display configured to display the calculated volume of the chemicals in the container;
 a washing device configured to apply the chemicals in the container to contents disposed in the washing device, the washing device comprising a washing device communication interface configured to wirelessly communicate with the retention basin; and
 pick-up tubes configured to transfer the chemicals in the container to the washing device, the pick-up tubes comprising one or more level sensors positioned therein, the level sensors being configured to detect an amount of the chemicals remaining in the container and communicate the detected amount to the basin controller.

The dependent claim of the instant US application of claims 2-9 and 11-16 has similar limitations as the Parent US Patent of dependent claims 2-9 and 11-16, respectively. 


Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tincher (US2017/0289258) discloses  A mobile computing device may wirelessly connect with the wireless interface module to transmit information to and receive information from the wireless interface module a washing machine may be coupled to the system controller and may require various chemicals to perform the underlying washing tasks. As the chemicals are utilized, system controllers provide usage data and any other relevant data to the wireless machine interface, which may in turn provide the data to the mobile computing device upon request.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119